     Case 8:20-cv-00836-JVS-JDE Document 26 Filed 08/18/20 Page 1 of 2 Page ID #:97




1
2
3
4
                                                           JS-6
5
6
7                              UNITED STATES DISTRICT COURT
8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9                                   SOUTHERN DIVISION
10
     OPUS MUSICAL INSTRUMENTS,                 No. SACV 20-00836-JVS (JDEx)
11   CORPORATION, YUNMING CHEN,
     President and Chief Executive Officer,
12   OPUS MUSICAL INSTRUMENTS,
     CORPORATION,                              ORDER DISMISSING CASE
13
                 Plaintiffs,                   Honorable James V. Selna
14                                             United States District Judge
                        v.
15
     KATHY BARAN, Director of
16   California Service Center; KENNETH
     CUCCINELLI, Acting Deputy
17   Secretary, U.S. Citizenship and
     Immigration Services; and UNITED
18   STATES OF AMERICA,
19               Defendants.
20
21
22
23
24
25
26
27
28
     Case 8:20-cv-00836-JVS-JDE Document 26 Filed 08/18/20 Page 2 of 2 Page ID #:98




1          Based upon the Stipulation for Dismissal submitted by Plaintiffs, OPUS
2    MUSICAL INSTRUMENTS CORPORATION and YUNMING CHEN, and
3    Defendants, KATHY BARAN, Director of California Service Center; KENNETH
4    CUCCINELLI, Acting Deputy Secretary, U.S. Citizenship and Immigration Services;
5    and UNITED STATES OF AMERICA, IT IS HEREBY ORDERED that this case is
6    dismissed with prejudice. The parties shall bear their own fees and costs.
7    Dated: August 18, 2020
8
9
                                                  ____________________________
10
                                                  HONORABLE JAMES V. SELNA
11                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
